Per Curiam.

It is enacted by the acts, to alter the judiciary system of this commonwealth, sect. 6, (March 11, 1809, 5 Sm. L. 15,) “ that appeals and writs of error may be had, and may issue to and from the Supreme Court of the proper district, from ■ and to the courts of the several counties, and any party appealing or purchasing any writ of error, shall make oath or affirmation, to be filed with the record, that the same is not intended for delay.” An appeal from the Orphans’ Court is within this provision, and therefore an oath was necessary. The act of assembly has not been complied with, and the appeal must be quashed.